DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 6/14/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 8 objected to because of the following informalities:  It is believed “wherein number” (lines 1-2) should read “wherein a number” or similar.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fluid pressure control part in claims 12 and 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 depends on claim 7. Claim 7 states that “the at least one inlet/outlet is disposed at the tapered portion”. Claim 8 goes on to state that the at least one inlet/outlet is a plurality and the plurality are respectively disposed at the tapered portion and another side of the casing opposite to the tapered portion. However, claim 7 has set the boundary that the at least one inlet/outlet is disposed at the tapered portion only. Therefore, claim 8 contradicts claim 7 and the metes and bounds of the claim are unclear. 
Claim 10 recites the limitation "the open state" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 is rejected for the same rationale as claim 8.
Claim 26 is rejected for the same rationale as claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-18, and 22-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shen et al. (US Patent Application Publication 2018/0223238) (already of record).
The applied reference has a common assignee/joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Shen et al. discloses a cell culture module (100a) (para. 20) (Figs. 1a-1b) comprising:
a casing (110a1) having a chamber and at least one inlet/outlet (t12) wherein the at least one inlet/outlet communicates with the chamber (para. 20) (Figs. 1a-1b);
a first fixer (120) fixed to the casing and located in the chamber (para. 20) (Figs. 1a-1b);

a sheet shaped carrier member formed by arranging a plurality of cell culture carriers (140) (para. 20) (Fig. 1b) wherein two opposite ends of the sheet-shaped carrier member are respectively fixed to the first fixer and the second fixer (para. 20) (Figs. 1a-1b), and the sheet-shaped carrier member is in a stretched state or a twisted shape according to a variation in a distance between the first fixer and the second fixer due to a movement of the second fixer (para. 20-22) (Figs. 1a-1b).
Although Shen et al. does not use the term “folded”, it is noted that in the twisted state disclosed by Shen et al., the sheet-shaped carrier member is indeed folded (as one part of the carrier member formed by the plurality of cell culture carriers 140 bends over itself and thereby meets the limitation of folded, see Fig. 1a). Therefore, Shen et al. meets the claim limitation.
Regarding claim 2, Shen et al. discloses wherein the plurality of cell culture carriers (140) are respectively fixed to the first fixer (120) and the second fixer (130) at two opposite ends of an axial extending direction (Figs. 1a-1b). 
Regarding claim 6, Shen et al. discloses wherein a moving direction of the second fixer (130) is perpendicular to an axial extending direction of the plurality of cell culture carriers (140) in the sheet-shaped carrier member (Figs. 1a-1b).
Regarding claim 7, Shen et al. discloses wherein the casing has a tapered portion and the at least one inlet/outlet (t12) is disposed at the tapered portion (para. 20) (Figs. 4a-4b). 
Regarding claim 8, Shen et al. discloses a plurality of inlet/outlets (including t12, t21, and t23) (para. 28) (Figs. 4a-4b), wherein the inlet/outlets are respectively disposed at the tapered portion (e.g. t12) and another side of the casing opposite to the tapered portion (e.g. t23 and t21) (Figs. 4a-4b).

Regarding claim 10, Shen et al. discloses a fixer (called fastener) (170) (para. 33), wherein the casing further has an elastic corrugated structure (para. 33) (Fig. 4b), wherein the fixer (170) is configured to control the elastic corrugated structure to switch between a stretched state and a compressed state (para. 33) (Figs. 4a-4b), wherein the second fixer is fixed to the casing and the elastic corrugated structure is located between the first fixer and the second fixer (para. 20, 33) (Figs. 4a-4b), when the elastic corrugated structure is in the stretched state, the sheet-shaped carrier member is in an open state (para. 33) (Fig. 4b), and when the elastic structure is in the compressed state, the sheet-shaped carrier member is in the folded state (para. 33) (Fig. 4a). 
	Regarding claim 11, Shen et al. discloses a rod movably inserted through the casing and connected to the second fixer to control the second fixer to move (para. 34). 
	Regarding claim 12, Shen et al. discloses a fluid pressure control part disposed at the casing and located in the chamber (para. 35), wherein the second fixer is located between the fluid pressure control part and the first fixer and the fluid pressure control part is configured to control the second fixer to move (para. 35).
	Regarding claim 13, Shen et al. discloses a cell culture system (1000) (para. 37) (Figs. 8a-8f), comprising:
	a cell tank (200) (para. 37);
	a culture medium module (300) (para. 37); and
	a cell culture module (para. 37) comprising:
		a casing (110a1) having a chamber and at least one inlet/outlet (t12) wherein the at least one inlet/outlet communicates with the chamber (para. 20) (Figs. 1a-1b);

a second fixer (130) disposed in the chamber and being movable relative to the first fixer (para. 20) (Figs. 1a-1b); and
a sheet shaped carrier member formed by arranging a plurality of cell culture carriers (140) (para. 20) (Fig. 1b) wherein two opposite ends of the sheet-shaped carrier member are respectively fixed to the first fixer and the second fixer (para. 20) (Figs. 1a-1b), and the sheet-shaped carrier member is in a stretched state or a twisted shape according to a variation in a distance between the first fixer and the second fixer due to a movement of the second fixer (para. 20-22) (Figs. 1a-1b);
	wherein the cell tank and the culture medium module respectively communicate with the cell culture module (para. 37) (Figs. 8a-8f).
Although Shen et al. does not use the term “folded”, it is noted that in the twisted state disclosed by Shen et al., the sheet-shaped carrier member is indeed folded (as one part of the carrier member formed by the plurality of cell culture carriers 140 bends over itself and thereby meets the limitation of folded, see Fig. 1a). Therefore, Shen et al. meets the claim limitation.
Regarding claim 14, Shen et al. discloses a pump (500) (para. 37), wherein the cell tank and the culture medium module respectively communicate with the cell culture module via the pump (para. 37) (Figs. 8a-8f).
Regarding claim 15, Shen et al. discloses a cleaning solution tank (600) communicated with the cell culture module (para. 37) (Figs. 8a-8f).
Regarding claim 16, Shen et al. discloses a cell detachment enzyme tank (700) communicated with the cell culture module (para. 37) (Figs. 8a-8f).

Regarding claim 18, Shen et al. discloses wherein in the cell culture module, the plurality of cell culture carriers (140) are respectively fixed to the first fixer (120) and the second fixer (130) at two opposite ends of an axial extending direction (Figs. 1a-1b).
Regarding claim 22, Shen et al. discloses wherein in the cell culture module, a moving direction of the second fixer (130) is perpendicular to an axial extending direction of the plurality of cell culture carriers (140) in the sheet-shaped carrier member (Figs. 1a-1b).
Regarding claim 23, Shen et al. discloses wherein in the cell culture module, the casing has a tapered portion and the at least one inlet/outlet (t12) is disposed at the tapered portion (para. 20) (Figs. 4a-4b). 
Regarding claim 24, Shen et al. discloses a plurality of inlet/outlets (including t12, t21, and t23) (para. 28) (Figs. 4a-4b), wherein the inlet/outlets are respectively disposed at the tapered portion (e.g. t12) and another side of the casing opposite to the tapered portion (e.g. t23 and t21) (Figs. 4a-4b).
Regarding claim 25, Shen et al. discloses wherein the cell culture module comprises magnetic control part (para. 31), wherein the second fixer has magnetism and the magnetic control part is configured to magnetically control the second fixer to move (para. 31). 
Regarding claim 26, Shen et al. discloses wherein the cell culture module comprises a fixer (called fastener) (170) (para. 33), wherein the casing further has an elastic corrugated structure (para. 33) (Fig. 4b), wherein the fixer (170) is configured to control the elastic corrugated structure to switch between a stretched state and a compressed state (para. 33) (Figs. 4a-4b), wherein the second fixer is fixed to the casing and the elastic corrugated structure is located between the first fixer and the second fixer (para. 20, 33) (Figs. 4a-4b), when the elastic corrugated structure is in the stretched state, the 
Regarding claim 27, Shen et al. discloses wherein the cell culture module comprises a rod movably inserted through the casing and connected to the second fixer to control the second fixer to move (para. 34).
Regarding claim 28, Shen et al. discloses wherein the cell culture module comprises a fluid pressure control part disposed at the casing and located in the chamber (para. 35), wherein the second fixer is located between the fluid pressure control part and the first fixer and the fluid pressure control part is configured to control the second fixer to move (para. 35).

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergeron et al. (US Patent Application Publication 2005/0019897).
Regarding claim 1, Bergeron et al. discloses a cell culture module (10) (para. 23-24) (Fig. 1, sheet 1 of 3) comprising:
a casing (12) having a chamber and at least one inlet/outlet (called open top) (para. 24) (Fig. 1), wherein the at least one inlet/outlet communicates with the chamber (para. 24) (Fig. 1);
a first fixer (40, 42) fixed to the casing and located in the chamber (para. 30) (Fig. 1);
a second fixer (44) disposed in the chamber and being movable relative to the first fixer (para. 26-30) (Fig. 1); and
a sheet-shaped carrier member (S) formed by arranging a plurality of cell culture carriers (called fibers) (para. 8-9, 22-23, 32), wherein two opposite ends of the sheet-shaped carrier member are respectively fixed to the first fixer and the second fixer (para. 26-30) (Fig. 1), and the sheet-shaped carrier member is in a stretched state or a wound state according to a variation in a distance between the first fixer and the second fixer due to a movement of the second fixer (para. 26-30).

Regarding claim 2, Bergeron et al. discloses wherein the plurality of cell culture carriers are respectively fixed to the first fixer and the second fixer at two opposite ends of an axial extending direction (para. 23, 26-30) (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Bergeron et al. (US Patent Application Publication 2005/0019897) in view of Cabrita et al. (Hematopoietic stem cells: from the bone to the bioreactor).
Regarding claim 7, Bergeron et al. discloses wherein the inlet/outlet is disposed at a top of the casing (para. 24) and that the cell culture module is configured to culture stem cells (para. 6-9).
Bergeron et al. appears to disclose that the casing has a constant cross-section (Fig. 1) rather than a tapered portion wherein the at least one inlet/outlet is disposed at the tapered portion.
Cabrita et al. discloses that it was known in the art to culture stem cells in a bioreactor defined by a casing chamber having a plurality of inlet/outlets and a carrier positioned therein, wherein a first inlet/outlet is disposed at a tapered portion of the casing and another inlet/outlet is disposed at another 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the casing disclosed by Bergeron et al. to comprise a tapered portion and a plurality of inlet/outlets such that inlet/outlets are respectively disposed at the tapered portion and another side of the casing opposite to the tapered portion, as Cabrita et al. discloses that it was known in the art to use such a casing to introduce/remove various fluids to a stem cell culture, and the skilled artisan would have been motivated to use a casing allowing for the introduction and extraction of multiple fluids to enhance the experimental utility of the device. 
Regarding claim 8, Bergeron et al. in view of Cabrita et al. teaches wherein the number of the at least one inlet/outlet is plural and the inlets/outlets are respectively disposed at the tapered portion and another side of the casing opposite to the tapered portion, as set forth above.

Allowable Subject Matter
Claims 3-5 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peterson et al. (US Patent 6,121,042) is directed to a cell culture module comprising an elastic corrugated structure (see Fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799